UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 1, 2012 Calamos Asset Management, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-51003 32-0122554 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 2020 Calamos Court Naperville, Illinois (Address of Principal Executive Offices) (Zip Code) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: (630)245-7200 Not Applicable (Former Name and Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item5.07. Submission of Matter to a Vote of Security Holders SIGNATURES Table of Contents Item5.07 Submission of Matters to a Vote of Security Holders. Calamos Asset Management, Inc. (“Corporation”) held its annual meeting of stockholders on June 1, 2012.The stockholders: (i) elected the Corporation’s nominees as directors; (ii) approved, on an advisory basis, the compensation of the Corporation’s named executive officers; and (iii) ratified the appointment of McGladrey LLP as the Corporation’s independent auditors.Each elected director shall serve until the 2013 annual stockholders meeting or until a successor is elected and qualified or until that person’s earlier resignation, retirement, death, disqualification or removal.McGladrey LLP shall serve for the fiscal year ending December 31, 2012. The table below shows the voting results: Broker For Against Withheld Abstentions Non-Votes Election of Directors John P. Calamos, Sr n/a 0 n/a n/a Nick P. Calamos n/a 0 n/a n/a G. Bradford Bulkley n/a n/a Thomas F. Eggers n/a n/a Richard W. Gilbert n/a n/a Arthur L. Knight n/a n/a Approval of Named Executive Officers Compensation n/a Ratification of the Appointment of Public Accounting Firm n/a n/a 2 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALAMOS ASSET MANAGEMENT, INC. Date: June 4, 2012 By: /s/ J. Christopher Jackson J. Christopher Jackson Senior Vice President, General Counsel and Secretary 3
